*285Opinion.— Hudson & Watson in the first place loaned the money to Galbraith to pay Yoe, the vendor, and Pullen loaned Galbraith the money to repay Hudson & Watson. The money loaned by Pullen represented the debt which Beatty owed for the lots, and Pullen was entitled to the benefit of the lien which his administrator sought in this suit to enforce. The terms of a written agreement dissolving the partnership between Beatty and Galbraith, made subsequently to the transaction between the parties to these, could not affect the liability of Beatty to Pullen or the note sued on.
Affirmed.